Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Response to Arguments
The Final Rejection for Claims 1, 17-24 and 29-34 of the last Office action (filed on 24 March 2022) is withdrawn based on a Request for Reconsideration filed on 26 September 2022, along with a Notice of Appeal (also filed 26 September 2022).  A Non-Final Rejection is being issued in this paper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 17-24 and 29-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel (US 5,053,339).
             With respect to independent Claim 1, Patel disclose(s): A method of making a composite time-temperature indicating (Fig. 5c) device by:  (i) applying an indicator layer comprised of at least one UV curable binder and at least one indicator(3 in Fig. 5c) to a substrate (4 in Fig. 5c); (ii) curing the indicator layer with UV light (column 24, lines 5-10); (iii) applying an activator layer comprised of at least one UV curable binder and at least one activator on the indicator layer (6 in Fig. 5c); (iv) curing the activator layer with UV light after said applying said activator layer on said indicator layer to form a cured activator layer (column 5, lines 23-25); (v) applying a UV curable protective layer on the cured activator layer (5 in Fig. 5c); and (vi) UV curing the protective layer (column 5, lines 23-25).

With respect to Claim 17, Patel teach(es) the method of independent Claim 1. Patel further disclose(s): wherein the activator layer is applied to the substrate and cured prior to the application of the indicator layer (column 5, lines 23-25).

With respect to Claim 18, Patel teach(es) the method of independent Claim 1. Patel further disclose(s):
by applying and UV curing a permeable barrier layer between the indicator layer and the activator layer (8 in Fig. 5c).

             With respect to independent Claim 19, Patel disclose(s): A time-temperature indicating device (Fig. 5c) comprised: of a substrate (4 in Fig. 5c) having thereon: (i) an indicator layer comprised of at least one UV cured binder and at least one indicator (3 in Fig. 5c); (ii) an activator layer comprised of at least one UV cured binder and at least one activator cured on said indicator layer (6 in Fig. 5c); and (iii) a protective layer (5 in Fig. 5c).


With respect to Claim 20, Patel teach(es) the device of independent Claim 19. Patel further disclose(s): 
having a UV cured permeable layer between the indicator layer and the activator layer (8 in Fig. 5c).

With respect to Claim 21, Patel teach(es) the device of independent Claim 19. Patel further disclose(s): 
wherein the time required for a color change or service life is varied by varying one or more parameters selected from thickness of the binder, thickness of the permeable layer, concentration of the activator, concentration of the indicator and concentration of the controller (column 20, lines 4-6).

With respect to Claim 22, Patel teach(es) the device of independent Claim 19. Patel further disclose(s): 
wherein the time required for a color change or service life is varied by varying one or more parameters selected from thickness of the binder, thickness of the permeable layer, concentration of the activator, concentration of the indicator and concentration of the controller (column 20, lines 4-6).

With respect to Claim 23, Patel teach(es) the device of independent Claim 19. Patel further disclose(s): 
wherein the activation energy of the devices is varied by varying one or more parameters selected from nature of the binder, nature of the activator, nature of indicator, nature of the controller and nature of the permeable layer (column 20, lines 4-6).

             With respect to independent Claim 24, Patel disclose(s): A time-temperature indicating device (Fig. 5c) comprised: of a substrate (4 in Fig. 5c) having thereon a layer comprising a UV cured binder comprising solid particles of an indicator in an indicator layer (3 in Fig. 5c) and solid particles of an activator in an activator layer  (6 in Fig. 5c) wherein said activator layer is cured to said indicator layer (column 5, lines 23-25).

With respect to Claim 29, Patel teach(es) the device of independent Claim 19. Patel further disclose(s): 
wherein the time required for a color change or service life is varied by varying one or more parameters selected from thickness of the binder, thickness of the permeable layer, concentration of the activator, concentration of the indicator and concentration of the controller (column 20, lines 4-6).

With respect to Claim 30, Patel teach(es) the device of independent Claim 19. Patel further disclose(s): 
wherein the activation energy of the devices is varied by varying one or more parameters selected from nature of the binder, nature of the activator, nature of indicator, nature of the controller (column 20, lines 4-6).

With respect to Claim 31, Patel teach(es) the device of independent Claim 19. Patel further disclose(s): comprising at least one substantially opaque reactant (column 17, lines 24-38).

With respect to Claim 32, Patel teach(es) the device of independent Claim 31. Patel further disclose(s): 
wherein the reactant is substantially opaque solid activator, substantially opaque solid indicator or both activator and indicators are substantial opaque solid (column 17, lines 24-38).

	With respect to independent Claim 33, Patel disclose(s): A time-temperature indicating device (Fig. 5c) comprised of a substrate (4 in Fig. 5c) having thereon:(i) an indicator layer comprised of at least one UV cured binder and at least one indicator (3 in Fig. 5c); (ii) a permeable layer cured on said indicator layer (8 in Fig. 5c); (iii) an activator layer comprised of at least one UV cured binder and at least one activator cured on said permeable layer (6 in Fig. 5c); and (iv) a protective layer cured on said activator layer (5 in Fig. 5c). 

	With respect to independent Claim 34, Patel disclose(s): A time-temperature indicating device (Fig. 5c) comprised of a substrate (4 in Fig. 5c) having thereon: (i) an indicator layer comprising at least one UV cured binder and at least one indicator (3 in Fig. 5c) and a permeable layer (8 in Fig. 5c); (ii) an activator layer comprised of at least one UV cured binder and at least one activator cured on said permeable layer (6 in Fig. 5c); and (iii) a protective layer cured on said activator layer (5 in Fig. 5c).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to time-temperature indicating devices: Patel (US 2010/0043694 A1); Prusik et al. (US 8,529,682 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
14 October 2022


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855